Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 1 of 10 Page ID #860




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANGEL NAVARRO,                                       )
                                                      )
                Plaintiff,                            )
                                                      )
 vs.                                                  )        Case No. 18-cv-00143-JPG
                                                      )
 WEXFORD HEALTH SOURCES, INC.,                        )
 JOHN TROST, STEVEN RITZ,                             )
 and MOHAMED SIDDIQUI,                                )
                                                      )
                Defendants.                           )

                                  MEMORANDUM & ORDER

GILBERT, District Judge:

       This matter comes before the Court for consideration of a Motion for Summary Judgment

filed by Defendants Wexford Health Sources, Inc. and Steven Ritz on February 21, 2020.

(Doc. 56). For the reasons set forth below, the Motion shall be GRANTED in part and DENIED

in part.

                                      PROCEDURAL HISTORY

       Plaintiff Angel Navarro, Sr. (Inmate No R09328) is currently incarcerated at Menard

Correctional Center. He filed this civil rights action pursuant to 42 U.S.C. § 1983 for the denial

of medical treatment for his ruptured Achilles tendon. (Docs. 1 and 9). He brought this lawsuit

against his Menard doctors (Drs. John Trost and Mohammed Siddiqui), their employer (Wexford

Health Sources, Inc.), and a Wexford physician (Dr. Ritz) for deliberate indifference to Plaintiff’s

serious medical needs, in violation of the Eighth Amendment, and for medical negligence, in

violation of Illinois state law. Plaintiff also asserted a statutory claim against Wexford.

       On June 4, 2018, Wexford and Dr. Ritz filed a Motion to Dismiss several claims against

them. (Docs. 25 and 26). Magistrate Judge Reona Daly issued a Report and Recommendation

                                                  1
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 2 of 10 Page ID #861




granting in part and denying in part their motion on January 23, 2019. (Doc. 42). This Court

adopted Magistrate Judge Daly’s Report and Recommendation in its entirety on February 20, 2019.

(Doc. 44). The case now focuses on the following claims:

       Count 1 - Medical negligence claim against Trost and Wexford for inadequate and
                 untimely treatment of Plaintiff’s ruptured Achilles tendon.

       Count 2 - Deliberate indifference claim against Trost for inadequate and untimely
                 treatment of Plaintiff’s ruptured Achilles tendon.

       Count 3 - Medical negligence claim against Ritz and Wexford for inadequate and
                 untimely treatment of Plaintiff’s Achilles tendon.

       Count 4 - Deliberate indifference claim against Ritz for inadequate and untimely
                 treatment of Plaintiff’s ruptured Achilles tendon.

       Count 5 - Medical negligence claim against Siddiqui and Wexford for inadequate
                 and untimely treatment of Plaintiff’s Achilles tendon.

       Count 6 - Deliberate indifference claim against Siddiqui for inadequate and
                 untimely treatment of Plaintiff’s ruptured Achilles tendon.

       Count 7 - Deliberate indifference claim against Wexford for maintaining a policy
                 of denying and delaying needed medical services in favor of ineffectual
                 treatments and denial of care in order to save costs, resulting in
                 inadequate and untimely treatment of Plaintiff’s ruptured Achilles
                 tendon.

(See Docs. 42 and 44).

       On February 21, 2020, Dr. Ritz and Wexford filed a Motion for Summary Judgment on all

claims still pending against both defendants. (Docs. 56 and 57). Dr. Ritz seeks dismissal of

Counts 3 and 4, and Wexford seeks dismissal of Counts 1, 3, 5, and 7. (Id.). Defendants argue

that Plaintiff cannot produce any evidence to support a triable claim of deliberate indifference

against Dr. Ritz in Count 4, medical negligence against either defendant in Counts 1, 3, 5, and 7,

or vicarious liability against Wexford in Count 3. (Id.). On March 26, 2020, Plaintiff filed a

response in opposition to the motion that includes 375 pages of depositions and medical records



                                                2
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 3 of 10 Page ID #862




that are largely unaddressed by either party. (Doc. 59). Defendants filed a reply on March 31,

2020, in which they characterize several of Plaintiff’s arguments as false or speculative. (Doc. 62).

                                              BACKGROUND

          The Court gleans the following facts from the summary judgment submissions: Plaintiff

suffered a left ankle injury on or around December 13, 2016. (Doc. 9, ¶ 13). He was seen in the

prison’s health care unit two days later. (Doc. 9, ¶ 15). Plaintiff maintains that an Achilles tendon

rupture was clinically confirmed on December 15, 2016, but his medical records note a “suspected

Achilles tendon rupture” that day. (Ex. 2 at 1). X-rays were taken between December 16-19,

2020.1 (Doc. 9, ¶ 15). An x-ray report indicates that “the visualized Achilles tendon appears

continuous.” (Id.). The radiologist recommended a follow-up MRI, if clinically indicated. (Ex. 1)

(Nord. Dep. 33:21-34:15; Ex. 2, Med. Recs. 1) (Ex. 2 at 2).

          On or around December 20, 2016, Wexford’s Collegial Review Board considered

Plaintiff’s case, including the MRI request. (Ex. 2, Med. Recs. 3; Doc. 10 at 3). Dr. Ritz denied

the request for an MRI but authorized an ultrasound instead. (Id.). Imaging studies are generally

completed using one or the other. (Ex. 1) (Nord. Dep. 71:10-24). Dr. Ritz did not indicate whether

the ultrasound referral was urgent. (Ex. 2, Med. Recs. 3; Doc. 10 at 3). This was despite Wexford’s

medical guidelines mandating urgent treatment for Achilles tendon ruptures. (Ex. 6). Dr. Ritz

also did not order a referral to an orthopedic specialist at that time, despite his authority to do so.

(Ex. 2, Med. Recs. 3). Plaintiff was seen by several Wexford providers, none of whom expedited

treatment. (Id.). When Plaintiff finally underwent an ultrasound of his left ankle on February 16,

2017, an Achilles tendon rupture was confirmed. (Ex. 2, Med. Recs. 11; Doc. 9, ¶ 23).




1
    The parties provided different dates when the x-ray occurred: December 16 and 19, 2020.

                                                     3
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 4 of 10 Page ID #863




       On March 1, 2017, Dr. Ritz and Dr. Trost discussed Plaintiff’s need for an orthopedic

referral, and Dr. Ritz approved the referral on March 3, 2016. (Doc. 10 at 15). Plaintiff was seen

by Dr. Wood for an orthopedic consult on March 16, 2017. (Doc. 9, ¶ 27). (Ex. 2, Med. Recs.

19). The specialist recommended physical therapy. (Doc. 9, ¶ 29).

       On March 29, 2017, Plaintiff’s case was again presented in Collegial Review, and his

referral request for physical therapy evaluation and an orthopedic follow-up with Dr. Wood were

approved. (Doc. 10 at 32). On March 31, 2017, Plaintiff was scheduled for a follow-up with Dr.

Wood. (Doc. 10 at 33). On April 6, 2017, Plaintiff was scheduled for a physical therapy

evaluation. (Doc. 10 at 34). He attended a physical therapy evaluation at Dr. Wood’s office on

April 20, 2017, and a follow-up appointment with a physician’s assistant on April 27, 2017.

(Doc. 10 at 33-34).

       On June 1, 2017, Plaintiff’s case was again presented at Collegial Review, and Dr. Ritz

and Dr. Siddiqui authorized a referral for another orthopedic follow-up. (Doc. 10 at 50-51). On

June 5, 2017, the follow-up was scheduled for June 30, 2017. (Doc. 10 at 52). Dr. Wood met with

Plaintiff on that date. (Doc. 10 at 52).

       Due to delays in imaging, referrals, and treatment, Plaintiff suffered permanent injury,

prolonged pain, and lasting numbness. (Ex. 4, Navarro Dep. 41:16, 42:8-23, 93:10-11, 94:1). He

blames Wexford for policies and practices that delayed his treatment. In cases of complete

Achilles tendon tears, Plaintiff’s expert maintains that surgical repair of the injury should occur

within seven to ten days. (Ex. 1) (Nord. Dep. 37:23-38:10). Therefore, when a patient presents

with a torn Achilles tendon, the standard procedure is to order an urgent imaging study within 24

hours of the injury. (Ex. 1) (Nord. Dep. 42:1-44:12). Wexford required Utilization Management

review of all requests for an outside referral, even when the request was for emergent care. (Exs.



                                                4
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 5 of 10 Page ID #864




5 and 6, Utilization Management Policies; Ex. 2, Med. Recs. 3). This caused delays in Plaintiff’s

care. And while awaiting proper diagnosis and treatment, Plaintiff was denied crutches and a

splint. Wexford’s guidelines called for both until surgery was completed. (Ex. 4) (Navarro Dep.

82:16-83:1) (Ex. 2 Med. Recs.) (Ex. 6) (Ex. 1, Nord. Dep. 107:23-108:8 and 140:3-6; Ex. 3).

Without either, Plaintiff endured extreme pain. (Id.). His left Achilles tendon can no longer be

surgically repaired; his injury is permanent. (Ex. 1, Nord. Dep. 37:23-38:10, 77:1-14; 80: 4-25).

                                        LEGAL STANDARD

       Summary judgment is appropriate only if “the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R.

CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). Rule 56 imposes an initial

burden of production on the party moving for summary judgment to inform the district court why

a trial is unnecessary. Modrowski v. Pigatto, 712 F.3d 1166, 1168 (7th Cir. 2013) (citing Celotex,

477 U.S. at 323). This requirement is not particularly onerous. The movant’s initial burden “may

be discharged by ‘showing’—that is, point[ing] out to the district court—that there is an absence

of evidence to support the nonmoving party’s case.” Id. at 1168 (citing Celotex, 477 U.S. at 325)).

       Once the moving party makes this showing, however, the nonmoving party must then

“make a showing sufficient to establish the existence of an element essential to that party’s case.”

Id. (citing Celotex, 477 U.S. at 322)). This requires going “beyond the pleadings” to demonstrate

that there is evidence “upon which a jury could properly proceed to find a verdict” in the

nonmovant’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251 (1986) (internal quotation

marks and citation omitted).

       When presented with a motion for summary judgment, the Court does not decide the truth

of the matters presented, and it cannot “choose between competing inferences or balance the



                                                 5
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 6 of 10 Page ID #865




relative weight of conflicting evidence.” Anderson, 477 U.S. at 248 (1986); Hansen v. Fincantieri

Marine Grp., LLC, 763 F.3d 832, 836 (7th Cir. 2014) (citations omitted). The Court must instead

“view all the evidence in the record in the light most favorable to the non-moving party and resolve

all factual disputes in favor of the non-moving party.” Hansen, 763 F.3d at 836. If the “evidence

is such that a reasonable jury could return a verdict for the nonmoving party[,]” then a genuine

dispute of material fact exists. Zaya v. Sood, 836 F.3d 800, 804 (7th Cir. 2016).

                                           DISCUSSION

       Dr. Ritz and Wexford have failed to meet their initial burden of showing that there is no

genuine dispute as to any material fact. FED. R. CIV. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986). Defendants did not present the Court with an outline of any material facts, let

alone proposed undisputed findings of fact. They instead argued that Plaintiff lacks any evidence

to support his claims of deliberate indifference and medical negligence against them. (Doc. 57).

In their opening brief, Dr. Ritz and Wexford allude to no evidence from the record, referring

instead to allegations in the Amended Complaint. This would appear to support their position that

the record is devoid of evidence to support Plaintiff’s claim.

       But Plaintiff responded with 375 pages of deposition testimony, medical records, and

Wexford’s policies, virtually all of which would be admissible as evidence at trial if properly

authenticated. (Doc. 59). Plaintiff did not file any affidavits or declarations to provide context

for his voluminous exhibits or submit proposed undisputed findings of fact. For his part, Plaintiff

simply cited his medical records, his deposition testimony, his expert’s testimony, and Wexford’s

policies in his response brief.

       To a large extent, the parties rely on the Court to sort through the record and decide which

facts are material and undisputed. However, the Court is under no obligation to do so. Rule 56



                                                 6
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 7 of 10 Page ID #866




authorizes summary judgment only if “the movant” shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law. FED. R. CIV. P. 56(a)

(emphasis added). The movants include Dr. Ritz and Wexford, and they have not met their burden.

       Moreover, a party asserting that a fact “cannot be or is genuinely disputed” must support

the assertion by:

       (A) citing to particular parts of materials in the record, including depositions, documents,
           electronically stored information, affidavits or declarations, stipulations (including
           those made for purposes of the motions only), admissions, interrogatory answers, or
           other materials; or

       (B) showing that the materials cited do not establish the absence or presence of a genuine
           dispute, or that an adverse party cannot produce admissible evidence to support the
           fact.

See FED. R. CIV. P. 56(c)(1)(A), (B). Rule 56(c) provides that the Court “need only consider cited

material.” FED. R. CIV. P. 56(c)(3). Consistent with Rule 56(c), the Court has considered only

material cited by the parties. The cited material is summarized in the background section above.

In light of this material, the Court concludes that genuine issues of material fact preclude summary

judgment in this case, with one exception discussed below.

                                    Medical Negligence Claims

                                        Counts 1, 3, and 5

       Illinois state law governs the medical negligence claims against Dr. Ritz in Count 3 and

against Wexford in Counts 1, 3, and 5. An Illinois medical negligence claim requires the plaintiff

to show: (1) the applicable standard of care; (2) the defendant breached the standard of care and

was negligent; and (3) and the breach was a proximate cause of the plaintiff’s injury. Chambers v

Igram, 858 F.2d 351, 355 (7th Cir. 1988). Expert testimony that a defendant’s actions were

negligent may be enough to establish the existence of a duty and breach. Id. (citing Chamness v.

Odum, 80 Ill. App. 3d 98 (1979)).

                                                 7
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 8 of 10 Page ID #867




       In Count 3, Plaintiff claims that Dr. Ritz was negligent in his care and treatment of

Plaintiff’s ruptured Achilles tendon. He offers personal and expert testimony in support of this

position. Though Defendants characterize some of the testimony as speculative, genuine issues of

material fact are still in dispute regarding Ritz’s obligation to ensure timely diagnosis, prompt

treatment, and timely referrals for care. Count 3 survives summary judgment against Dr. Ritz.

       In Counts 1, 3, and 5, Plaintiff claims that Wexford was negligent. Plaintiff challenges

numerous policies, customs, and bad acts of Wexford, including the policy prohibiting on-site

medical staff from making decisions to refer inmates for emergent medical care; the policy of

denying or delaying MRI and other diagnostic imaging for Achilles tendon injuries; the policy of

requiring collegial review by a physician who does not examine the plaintiff before approving

treatment; the policy of delaying surgical referrals; and the policy of encouraging less expensive

and less effective treatment options for inmates. Plaintiff maintains that these policies resulted in

the negligent delay or denial of his medical care. These policies, customs, or practices were carried

out by Dr. Trost (Count 1), Dr. Ritz (Count 2), and Dr. Siddiqui (Count 5). Because Wexford,

itself, may have been negligent, these claims will proceed against it. In addition, vicarious liability

may attach to Wexford because it employed Dr. Trost, Dr. Ritz, and Dr. Siddiqui during the events

giving rise to this action. See Shields v. Ill. Dep’t of Corrs., 746 F.3d 782, 789 (7th Cir. 2014)

(pointing out that “[m]edical negligence by one of Wexford’s employees could support liability

under state tort law but not the Eighth Amendment”). Drs. Trost and Siddiqui did not request

summary judgment, and the case against them will proceed to trial. Given all of this, Wexford

will remain subject to the negligence claim in Counts 1, 3, and 5.

                                  Deliberate Indifference Claims




                                                  8
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 9 of 10 Page ID #868




       The Eighth Amendment governs the medical deliberate indifference claim against Dr. Ritz

in Count 4 and against Wexford in Count 7. This Amendment prohibits cruel and unusual

punishment of incarcerated persons. See U.S. CONST., amend. VIII. When considering a claim

based on the denial of medical care, the Court applies a two-part analysis. Greeno v. Daley, 414

F.3d 645, 652-53 (7th Cir. 2005). First, the Court must determine whether the plaintiff suffered

from a sufficiently serious medical condition, from an objective standpoint. Id. Second, the Court

must determine whether each defendant responded with deliberate indifference, from a subjective

standpoint. Id. The parties do not dispute the objective seriousness of Plaintiff’s injury, so both

claims hinge on the second question—deliberate indifference.

                                              Count 4

       With respect to Dr. Ritz, the question is whether he responded to Plaintiff’s Achilles tendon

injury with deliberate indifference. This question cannot be resolved on summary judgment. The

parties dispute virtually everything about Plaintiff’s diagnosis and treatment, including the

diagnosis itself, the proper diagnostic tests, delays in diagnostic testing, the proper treatment, the

need for emergency surgery (or surgery at all), and the delays in obtaining alternative treatment.

Dr. Ritz’s role in Plaintiff’s diagnosis and treatment is inextricably intertwined with these factual

disputes. Lingering questions about Dr. Ritz’s role in Plaintiff’s diagnosis and treatment preclude

summary judgment on the Eighth Amendment claim in Count 4.

                                              Count 7

       With respect to Wexford, the question is slightly different. As a private corporation,

Wexford cannot be held liable under Section 1983, unless a constitutional violation occurred as a

result of a policy, custom, or practice of deliberate indifference by the corporation itself. Shields,

746 F.3d at 789. Respondeat superior liability is inapplicable in this context, so Wexford cannot



                                                  9
Case 3:18-cv-00143-NJR Document 65 Filed 09/30/20 Page 10 of 10 Page ID #869




be liable for an Eighth Amendment violation caused by one of its employees simply because of

the employment relationship. Id. (citation omitted). Plaintiff can show deliberate indifference

through an express written policy, an implicit policy, or a series of bad acts of Wexford that raise

the inference of deliberate indifference. McKay v. Odom, 726 F. App’x 493, 494 (7th Cir. 2018).

       Plaintiff claims that Wexford’s policy of denying or delaying needed medical services in

favor of ineffectual treatment and denial of care simply to save costs caused inadequate treatment

of Plaintiff’s Achilles tendon rupture. This claim remains undeveloped. Plaintiff has not presented

any evidence that cost concerns played any role in the delay or denial of his treatment. He has not

put forth sufficient evident to survive Wexford’s motion for summary judgment on Count 7, and

this claim shall be dismissed with prejudice.

                                           DISPOSITION

       IT IS HEREBY ORDERED that Defendant Ritz and Wexford’s Motion for Summary

Judgment (Doc. 56) is GRANTED in part and DENIED in part, as follows:

   •   WEXFORD is GRANTED summary judgment on COUNT 7, and this claim is dismissed
       with prejudice; judgment to enter at the close of this case.

   •   WEXFORD is DENIED summary judgment on COUNTS 1, 3, and 5.

   •   RITZ is DENIED summary judgment on COUNTS 3 and 4.

       IT IS SO ORDERED.

       DATED: 9/30/2020                              s/J. Phil Gilbert
                                                     J. PHIL GILBERT
                                                     United States District Judge




                                                10
